       Case 16-03033          Doc 77      Filed 10/30/20       Entered 10/30/20 13:33:40             Page 1 of 2


Gretchen Rodriguez-Roldan

From:                 USBankruptcyCourts@noticingcenter.com
Sent:                 Thursday, October 29, 2020 1:54 PM
To:                   CTBml_BNC
Subject:              U.S. Bankruptcy Court, District of Connecticut - Returned Mail Notice, In re: , Case Number:
                      16-03033, amn, Ref: [p-156824345]
Attachments:          R_P31603033zoomclrk0315.PDF



CAUTION - EXTERNAL:


Notice of Returned Mail to Court - Adversary Proceeding

October 29, 2020

From: The Bankruptcy Noticing Center

Re:   Returned Mail Notice - Adversary Proceeding

In re: The Cadle Company, Plaintiff
      William M. Anderson, Defendant
      Adv. Proc. No. 16-03033 amn

The attached document was mailed to the notice recipient(s) listed below via the U.S. Postal Service, and it was returned to the
Bankruptcy Noticing Center as undeliverable. This notification is being sent for appropriate processing as your court may
determine.


Notice Recipient's Address on Envelope Returned to the Bankruptcy Noticing Center:

William M. Anderson
21 Quentin St
Waterbury, CT 06706-2726




CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                               1
   Case 16-03033            Doc 77    Filed 10/30/20      Entered 10/30/20 13:33:40             Page 2 of 2

                          United States Bankruptcy Court
                                   District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                            October 21, 2020


In re:
         William M. Anderson                                                          Case Number: 15−30458 amn
                                        Debtor*                                       Chapter: 7

         The Cadle Company
                                       Plaintiff(s)
         v.                                                                           Adversary Proceeding
                                                                                      No.: 16−03033 amn
         William M. Anderson
                                      Defendant(s)




                        Clerk's Notice of ZoomGov Instructions Regarding Scheduled Hearing



The scheduled hearing or conference before the Honorable Ann M. Nevins on February 9, 2021 will be conducted
over the ZoomGov platform.

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_NH@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(203)773−2009 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−873−8017 and input the
Access Code: 9295115 when prompted.


Dated: October 21, 2020
                                                                                    For the Court


                                                                                    Pietro Cicolini
                                                                                    Clerk of Court

United States Bankruptcy Court                                                Tel. (203) 773−2009
District of Connecticut                                                       VCIS* (866) 222−8029
157 Church Street, 18th Floor                                                 * Voice Case Information System
New Haven, CT 06510                                                           http://www.ctb.uscourts.gov
                                                                              Form zoomclrk
